     Case 1:19-cv-00038-SPW-TJC Document 37 Filed 02/11/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION



 THIRD EYE CAPITAL                          Cause No. CV 19-38-BLG-SPW-TJC
 CORPORATION,

             Plaintiff,

      V.                                            CONSENT ORDER

 TODD MICHAEL CAPSER;
 EDWARD MICHAEL CAPSER; and
 JOHN DOES 1-5,

            Defendants.



      Upon the parties' joint stipulation(Doc. 36)and good cause appearing,

     IT IS HEREBY ORDERED:


      1.    All pending deadlines, including but not limited to the March 17,

2021, Final Pretrial Conference and March 29,2021, Trial are VACATED;

      2.    Counts I and III of Third Eye Capital's("TEC")Complaint(Doc. 1 at

Tin 10-24, 31-36) are DISMISSED without prejudice as to defendant Edward

Michael Capser but not as to defendant Todd Michael Capser;

     3.     Count II of TEC'S Complaint {id. at    25-30) is DISMISSED

without prejudice;

     4.    Edward Michael Capser's counterclaim against TEC and crossclaim

against defendant Todd Michael Capser(Doc. 14 at     37-44) are DISMISSED
                                        1
Case 1:19-cv-00038-SPW-TJC Document 37 Filed 02/11/21 Page 2 of 2
